Dowling, J.:
The question to be tried upon the issues presented herein is the value of services rendered by certain firms of attorneys, and by the plaintiff individually, covering a period of about eight years. The defendant, in opposition to the motion for the order of reference herein, submitted an affidavit wherein it appeared that he proposed to admit a large number of the items upon which plaintiff sought to recover, and had so advised the plaintiff’s attorney. With these items eliminated, we think that a proper case was not presented requiring the trial of the issues by a referee. The order appealed from will, therefore, be affirmed, with costs, *876unless defendant ñle a stipulation whereby he admits the validity and propriety, as charges against him, of the items set forth in his affidavit at folios 169 to 171, inclusive, in the respective amounts claimed by plaintiff, thus limiting the issue to the thirteen items numbered respectively, 3, 4, 5, 10, 15, 17, 18, 19, 32, 23, 28, 34 and 46. Upon filing such stipulation the order will be reversed, with ten dollars costs and disbursements, and the motion for the order of reference will be denied, with ten dollars costs. If defendant shall fail or neglect to file the stipulation aforesaid, the order appealed from will be affirmed, with ten dollars costs and disbursements. Ingraham, P. J., Laughlin, Scott and Hotchkiss, JJ., concurred. Order affirmed, with ten dollars costs and disbursements, unless defendant file stipulation as stated in opinion; if such stipulation be filed, order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Order to be settled on notice.